Wells Fargo Bank, N.A. v Meisels (2019 NY Slip Op 08242)





Wells Fargo Bank, N.A. v Meisels


2019 NY Slip Op 08242


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2015-10927
 (Index No. 35068/13)

[*1]Wells Fargo Bank, N.A., respondent, 
vChaim M. Meisels, et al., appellants, et al., defendants.


Joseph J. Haspel, PLLC, Goshen, NY, for appellants.
Hogan Lovells US LLP, New York, NY (Suzanne Novak, David Dunn, and Chava Brandriss of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Chaim M. Meisels and Board of Directors Congregation Khal Binyan David D'Ihel appeal from an order of the Supreme Court, Rockland County (Margaret Garvey, J.), dated October 16, 2015.  The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the amended complaint insofar as asserted against the defendants Chaim M. Meisels and Board of Directors Congregation Khal Binyan David D'Ihel, to strike the affirmative defenses asserted in those defendants' separate answers, and to appoint a referee to compute the amount due to the plaintiff.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated October 16, 2015, must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248).  The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; Wells Fargo Bank, N.A. v Meisels, _____ AD3d _____ [Appellate Division Docket No. 2017-07916; decided herewith]).
AUSTIN, J.P., LEVENTHAL, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court